DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims page submitted October 2, 2019 is to be amended as follows:	a) In claim 5 on pg. 40 lines 17-18, please change “selecting a specific frame from the set of Gabor frames through Gabor frame-generating calculation module” to --selecting a specific frame from the set of Gabor frames through the Gabor frame-generating calculation module--.
b) In claim 6 on pg. 41 lines 5-6, please change “wherein the dual frame for each of the set of Gabor frames” to --wherein a dual frame for each of the set of Gabor frames--.
c) In claim 7 on pg. 41 line 9, please change “wherein the dual frame is a canonical dual frame” to –wherein a dual frame is a canonical dual frame--.
d) In claim 8 on pg. 41 lines 13-14, please change “wherein the set of Gabor frames is extended to a Wilson-orthonormal bases through the Gabor frame-generating calculation module” to --wherein the set of Gabor frames is extended to Wilson-orthonormal bases through the Gabor frame-generating calculation module--.

Allowable Subject Matter
3.	Claims 1 to 12 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
	In regards to claim 1, the closest prior art, Koren (Us Pat. Pub. 2008/0109168) at least teaches
a method of compressing data from seismic waves (Koren abstract and paragraph [0084] teach compressing seismic data from a first set of seismic data to a second set of seismic data having reduced dimensionality) using Gabor frames for subsurface geology mapping (Koren paragraph [0174] teaches using target-oriented beamlet migration mechanisms based on Gabor-Daubechies frame decomposition as an imaging (mapping) mechanism to generate common image gathers (CIGs) of the subsurface), comprising:
	 transmitting a plurality of energy waves into the region of interest, wherein the plurality of energy waves is generated through an external energy source (Koren paragraphs [0003] and [0059] teach an external transmitter that transmits a plurality of energy waves into subsurface structures (regions of interest)); 
	receiving a plurality of reflected-seismic waves through a plurality of geophones, wherein the plurality of geophones stationed within a region of interest is communicably coupled with at least one remote server, wherein the plurality of seismic waves is generated when the plurality of energy waves reflect from a plurality of subsurface layers within the region of interest (Koren paragraphs [0003]-[0004], [0041], [0059], and [0065] teach receiving a plurality of reflected seismic waves (reflected from a plurality of subsurface layers) through a plurality of receivers (geophones), where the plurality of receivers are communicably coupled to a remote server or computing system to transmit the received seismic wave data);
	transferring the plurality of reflected-seismic waves from the plurality of geophones to the at least one remote server (Koren paragraph [0004] teaches transmitting the plurality of reflected waves from the receivers to the remote server or computing system);

5.	However, claim 1 is allowed because the closest prior art, Koren (US Pat. Pub. 2008/0109168) fails to anticipate or render obvious a  method of compressing data from seismic waves using Gabor frames for subsurface geology mapping, comprising:  quantizing a frame coefficient for each of the set of Gabor frames through a quantization process, wherein the quantization process is managed by the at least one remote server; and mapping the plurality of subsurface layers at the at least one remote server by utilizing the frame coefficient for each of the set of Gabor frames, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
7.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in 
B.	Krohn (US Pat. Pub. 2011/0069581) discloses Removal of Surface-Wave Noise in Seismic Data.
C.	Kamil Ammin et al. (US Pat. Pub. 2020/0025958) discloses Compressive Sensing Imaging.
U.	Chen et al. (Chen, L., Wu, R.S., and Chen, Y. Geophysics [online]. Volume 71, No. 2.  March 2006) discloses Target-Oriented Beamlet Migration Based on Gabor-Daubechies Frame Decomposition. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        11/5/2021